Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
                                             Response to Amendment
The proposed reply filed on 10/22/2021 has been entered. Claims 1-20 were pending in the present application before this amendment as set forth with the office action filed 07/23/2021. By the amendment, claims 1, 3, 4, 7, 9, 10 and 15 are amended.
Response to Arguments
Applicant argues that Yang teaches away from the boron compound as claimed.
According to at least one embodiment, the boron compound may include 
one or more selected from the group consisting of boric acid, colemanite, zinc borate, 
boron carbide, boron nitride, and boron oxide.
As disclosed in the cited paragraphs [0026] and [0060] of Yang, the boron compound may include one or more selected from the group consisting of boric acid, colemanite, zinc, borate, boron carbide, boron nitride, and boron oxide, and the boron compound, boric acid (HsBOs), colemanite (Ca20isB6Hio), zinc borate (Zn2Ou, 5H7B6, Zn40sB2H2, and Zn2011B6), boron carbide (B4C), boron nitride (BN) and boron oxide (B20s), or the like may be used. More preferably, a composite material of zinc borate and boron carbide may be used. Yang fails to disclose the added features since the new features are related to the shielding material is neutron capture material, the neutron capture material is capable of shielding neutrons and is made of at least one of boron-containing compound or lithium- containing compound, and the boron-containing 
 Applicant further noted that the emphasized features recited in amended claim 1 have good shielding effect which are benefit to the mixed radiation field which contains low energy to high capture energy neutrons and photons [0047].[0059] [0060].
The examiner respectfully disagrees. Yang teaches boron carbide (B4C) and as such, teaches the limitations as broadly claimed. The parts by weight of the boron compound gives the composition high neutron absorption cross section.
Applicant argues that Kraus fails to disclose or teach the limitation of "the shielding material is neutron capture material, the neutron capture material is capable of shielding neutrons and is made of at least one of boron-containing compound or lithium-containing compound, and the boron- containing compound is '0B4C or 10BN, the lithium-containing compound is LiF or 6LiF" as recited in amended claim 1. Therefore, claim 1, as amended, as well as its dependent claims 2- 6, are patentable over the cited references. 
Additionally, applicant argues that Kraus cannot be combined with other cited reference because Kraus teaches away from the limitations of "when the target to be irradiated is placed on the positioning assembly, the positioning assembly is recessed with a shape of the target at the position where the target is placed and forms a contour corresponding to the target to position the target to be irradiated" as recited in amended claim 1.
The examiner respectfully disagrees. Kraus teaches that as used herein, a “flexible” part, material, or implant is a part, material, or implant that is compliant upon 
Notice that an improved treatment effect for avoiding movement of the target while being treated was the end goal not absolute free movement at all times. As such, it is believed reasonable that Kraus teaches improved treatment effect for avoiding movement of the target while being treated. 
As per the examiners understanding, the previous rejections stand as proper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US Pub. No. 2015/0327941 A1) in view of Hirano et al. (US Patent 6,027,777) and Yang et al. (US Pub. No. 2017/0200518 A1).
With regards to claim 7, Haynes discloses a radiation irradiation system (i.e., of the radiotherapy type or broadly speaking, of the medical radiation device type like brachytherapy, tomography’s or specifically CT’s  [0002] [0010] [0011][0051] [0056]) comprising a radiation irradiation device for irradiating (i.e., beam 330) to a target or the chest wall 315 (i.e., radiation may be administered by application of radiation by external beam therapy or by application of radiation by partial breast radiation, such as by brachytherapy [0052] [0056] [0058]); and a positioning assembly 100 for positioning the target 315, wherein the positioning assembly 100 comprises a shielding body 180 comprising a polymer 170 and radiation shielding material 160 capable of shielding the radiation [0048]; and a sealing bag 110 & 120 for accommodating the shielding body, when the target 315 to be irradiated is placed on the positioning assembly 100, the positioning assembly 100 is recessed with a shape of the target 315 at the position where the target 315 is placed and forms a contour corresponding to the target 315 to position the target 315 to be irradiated [0038] [0039] [0044] [0067] (Figures 4A – 4C, 6 and 8). 
Haynes fails to expressly disclose the positioning assembly is deformed with the gravity of the target and recessed with a shape of the target. Hirano discloses a forming material for medical treatment.  A forming material for the fabrication of appliances for fixing, supporting, correcting and holding human bodies, characterized by a main forming material body including a quantity of granulated materials each coated with a 
Hirano further discloses materials should be composed of materials specific for gravity and deformation (Col. 4, Lines 19 – 21) (Col. 6, Lines 36 – Col. 7, Line 7). In view of the utility, to contain a shielding bag for medical use with enhanced or improved compositions for surface coinciding with the body shape of the patient or person is obtained even with gravity as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Hirano.
With regards to claim 8, Haynes discloses the polymer 170 is silicone [0046], the silicone is substrate of the shielding body 180, and the shielding body is poured into the sealing bag 110 & 120 [0043] [0044] [0045] [0047].
With regards to claims 9 and 11, Haynes discloses the claimed invention according to claim 7, but fails to expressly disclose that the radiation irradiation system is a neutron capture therapy system, the shielding material is neutron capture material, the neutron capture material is made of at least one of boron-containing compound or lithium-containing compound.
Yang relate to a composition for shielding radiation and a method of preparing the same, more particularly to a composition for shielding radiation which may shield even neutron rays as well as radiation, such as alpha rays, beta rays, proton rays, gamma rays, and X-rays, without use of lead, a sheet manufactured using the composition, a textile complex for shielding radiation, and a method of preparing the same (Abstract). Preparing a material for shielding neutron rays can be prepared by mixing a compound in which the content of hydrogen (H), oxygen (O), carbon (C), etc. having a similar mass is high and which includes a material, such as paraffin, carbon, boron, lithium, gadolinium, etc., having superior neutron ray absorption and a large thermal neutron absorption cross-section, with a polymer or a metallic base [0005] [0010] [0020] [0026] [0059] [0060] [0063] [0098] [0132].
In view of the utility, to contain a shielding bag for medical use with enhanced or improved compositions, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Yang. 
With regards to claim 10, Yang discloses wherein the boron-containing compound or lithium-containing compound accounts for 10% to 49% by weight of the neutron capture material, and the boron-containing compound is 10B4C or 10BN, the lithium-containing compound is LiF or 6LiF [0019] [0026] [0060] [0063].
With regards to claim 12, Haynes discloses the claimed invention according to claim 7, but fails to expressly disclose wherein the shielding body is made of silicone, radiation shielding material and silicone curing agent, and the shielding body in the sealing bag is in a form of solid particles.

Hairano teaches curing agents in a sealing bag in a form of solid particles (Background of the Invention) (Col. 7, Line 9). FIG. 1 shows a sectional view of a forming material specimen to be preserved, wherein the reference numeral 1 denotes granulated materials coated with a moisture -curable urethane prepolymer 2 and housed in a bag-shaped water-permeable material container 3, thus forming a main forming material body 4. This main forming material body 4 is further enclosed in a bag-shaped moisture-impermeable material container 5, thus constituting a forming material 6.
In view of the utility, to contain the bag and compositions within the bag properly, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Hairano. 
With regards to claim 13, Haynes discloses the claimed invention according to claim 7, but fails to expressly disclose wherein the solid particulate form refers to solids 
Hairano teaches that the structure of the granulated materials, may be solid or hollow or may comprise a foamed material. As for the shape thereof, they can be of any shape but are preferably spherical and hollow or comprise a foamed material. If they are spherical in shape, an advantage is that they can be arranged in good order, giving the impression of being uniform; a uniform air permeability can be obtained; water can be well drained off them; the points of contact between them are disposed in good order; and a uniform strength can be realized. Furthermore, the finished product possesses cushioning properties. The diameter of the granulated materials should desirably be from about 0.05 to about 10 mm and, and preferably, from about 0.5 to about 5 mm (Col. 7, Lines 4 – 18). 
In view of the utility, to contain the bag and compositions within the bag properly, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Hairano. Since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties.
With regards to claim 14, Haynes discloses the claimed invention according to claim 7, but fails to expressly disclose wherein the sealing bag is provided with a sealing port for connecting to an external vacuuming device and the sealing bag is vacuumed by the vacuuming device, after the sealing bag is vacuumed, the positioning assembly is recessed with the shape of the target to be irradiated at the position where the target 
Hairano teaches forming materials for medical applications. Materials shown in Table 3 were each formed into a bag having a size of 20 cm x 30 cm; and, into the thus formed bags, the granulated materials onto which the above-mentioned various kinds of moisture -curable urethane prepolymer compositions were made to attach, respectively, were placed, and the mouths of the bags were sealed up, with which the main forming material bodies according to the present invention were obtained. These main forming material bodies were each put into aluminum-laminated plastic bags of three layered construction having layers of polyethylene-aluminium-polyethylene as a moisture-impermeable material container; and then these bags were heat-sealed, thus forming specimens to be preserved, as shown in Table 4, whereafter the curing, the penetration into the water-permeable material of the moisture -curable urethane prepolymer composition, and the run-off of the moisture -curable urethane prepolymer composition from the water-permeable material, etc. were evaluated. The results of the evaluation are shown in Table 4. Hairano teaches that air tight vacuuming with an external device may be used (Summary of the Invention) 
FIG. 1 shows a sectional view of a forming material specimen to be preserved, wherein the reference numeral 1 denotes granulated materials coated with a moisture -curable urethane prepolymer 2 and housed in a bag-shaped water-permeable material container 3, thus forming a main forming material body 4. This main forming material 
Various kinds of appliances or equipment which have curved shapes accurately coinciding with the body shapes--which variously differ from person to person--of persons from whom contour or profile models are to be made can be made very easily and in a short time, and in addition, even if the forming material according to the present invention is preserved for a long period of time, it can be always effectively used without being deteriorated in quality at all. Furthermore, the appliances and equipment made by the use of the forming material according to the present invention are lightweight and highly air-permeable and have suitable cushioning properties, so that the appliances and equipment can be comfortably used and are easy to handle as well as excellent in durability.
In view of the utility, to contain the bag and compositions within the bag properly, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Hairano.

Claims 1 - 6 and 15 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Hairano and Yang in view of Kraus et al. (US Pub. No. 2015/0143633 A1) and Liu et al. (US Pub. No. 2016/0158578 A1). 
With regards to claims 1, and 15, Haynes discloses radiation irradiation system such as that claimed in the rejection of claims 7 and 8 above but fails to expressly disclose a treatment bed for transporting a target to be irradiated to the radiation irradiation device for irradiation, wherein the treatment bed comprises: a mounting table 
Kraus discloses a patient support apparatus (Figures 1 and 2) configured to position and/or support a patient on a patient couch and table. The patient support apparatus includes a first support unit that has a support surface to support the patient directly. The patient support apparatus also includes a second support unit. The second support unit includes at least one filler and a receiving chamber for receiving the at least one filler. The at least one filler includes a flexibly adjustable filler (Abstract). Figure 1 shows a schematic diagram of a medical imaging apparatus 10. The medical imaging apparatus 10 may be a computer tomography apparatus, a PET apparatus, a C-arm apparatus and /or further configuration of a medical imaging apparatus 10 [0024].
The patient couch 30 has a table 31 with a bearing surface 32 for supporting and/or positioning the patient 15. The table 31 is supported in a movable manner so that a patient 15 may be introduced into the patient receiving region 14 of the magnetic resonance apparatus using the table 31. The patient couch 30 also includes a base unit 33. The table 31 is supported such that the table 31 may be moved in relation to the 
The bearing surface 32 of the table 31 (e.g., an embodiment of the bearing surface 32) depends on an upcoming magnetic resonance examination of the patient 15, as different support surface units 34 are used for different magnetic resonance examinations. High-frequency receive antenna units may be already integrated in the support surface units 34. For example, the subregion of the bearing surface, on which the region of the patient 15 to be examined comes to rest, is equipped with a support surface unit 34 that includes a high-frequency receive antenna unit [0029].
In order to provide a flat and convenient support surface to support the patient 15 for medical procedures and devices, the patient couch 30 also includes a patient support apparatus 35. The patient support apparatus 35 is configured to position and/or support the patient 15 on the patient couch 30. To support and/or position the patient 15 on the patient couch 30 (e.g., on the table 31), the patient support apparatus 35 is arranged between the patient 15 and the table 31, so that the patient 15 may be supported in a comfortable and convenient manner regardless of the embodiment of the table 31. For example, the patient support apparatus 35 is arranged in the regions of the table 31, in which there is no support surface unit 34, so that there is also compensation between the individual regions of the table 31 with and without a support surface unit 34 using the patient support apparatus 35 [0030]. 

The second support unit 37 (e.g., the flexible adjustable filler 38 of the second support unit 37) may be used to adjust the patient support apparatus 35 for different contours of the patient couch 30 (e.g., of the table 31) [0032]. 
In view of the utility, to support and/or position a patient as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Kraus. 
Liu discloses beam shaping assembly for neutron capture therapy wherein improved flux and quality neutron sources wherein mix radiation are produced that is specifically beams comprise neutrons and photon having a plurality of energies [0009] [0035] [0067]. 

Yang relate to a composition for shielding radiation and a method of preparing the same, more particularly to a composition including 10B4C as claimed [0047] [0060]. In view of the utility, to improve the neutron reaction, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Yang.
With regards to claim 2, 16 and 17, Haynes modified discloses the polymer 170 is silicone [0046], the silicone is substrate of the shielding body 180, and the shielding body is poured into the sealing bag 110 & 120 [0043] [0044] [0045] [0047] but fails to expressly disclose that the radiation shielding material is of the curing agent type, the shielding body in the sealing bag is in a form of solid particles, after the sealing bag is vacuumed, the positioning assembly is recessed with the shape of the target to be irradiated at the position where the target is placed and forms a contour corresponding to the target to position the target to be irradiated; when the target to be irradiated on the surface of the sealing bag is removed and the sealing bag is filled with air, the positioning assembly restores to a state before being vacuumed.
Hirano discloses a forming material for use in the fields of medical treatment, patient care and welfare, sports, etc. for contour or profile modeling parts of human bodies, which thus formed models can be used for the fixation, support, protection and correction of the human bodies and other applications in which human bodies need to be fixed, that is, exactly positioned, supported and/or protected. More specifically, 
	Hairano teaches curing agents in a sealing bag in a form of solid particles (Background of the Invention) (Col. 7, Line 9). FIG. 1 shows a sectional view of a forming material specimen to be preserved, wherein the reference numeral 1 denotes granulated materials coated with a moisture -curable urethane prepolymer 2 and housed in a bag-shaped water-permeable material container 3, thus forming a main forming material body 4. This main forming material body 4 is further enclosed in a bag-shaped moisture-impermeable material container 5, thus constituting a forming material 6.
	In view of the utility, to contain the bag and compositions within the bag properly, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes modified to include the teachings such as that taught by Hairano.
With regards to claims 3 and 4, Haynes modified discloses radiation irradiation system such as that claimed in the rejection of claims 1 above but fails to expressly disclose the neutron capture therapy device comprises a neutron generator for generating neutrons after being irradiated by a charged particle beam, a beam shaping assembly comprising a moderator and a reflector surrounding the moderator, a beam outlet, and a collimator adjacent to an outer side of the beam outlet to converge the neutrons irradiating from the beam outlet, and wherein the moderator decelerates the 
Yang relate to a composition for shielding radiation and a method of preparing the same, more particularly to a composition for shielding radiation which may shield even neutron rays as well as radiation, such as alpha rays, beta rays, proton rays, gamma rays, and X-rays, without use of lead, a sheet manufactured using the composition, a textile complex for shielding radiation, and a method of preparing the same (Abstract). Preparing a material for shielding neutron rays can be prepared by mixing a compound in which the content of hydrogen (H), oxygen (O), carbon (C), etc. having a similar mass is high and which includes a material, such as paraffin, carbon, boron, lithium, gadolinium, etc., having superior neutron ray absorption and a large thermal neutron absorption cross-section, with a polymer or a metallic base [0005] [0010] [0020] [0026] [0059] [0060] [0063] [0098] [0132].
In view of the utility, to contain a shielding bag for medical use with enhanced or improved compositions, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Haynes to include the teachings such as that taught by Yang.


With regards to claims 5, 6 and 18 - 20, Haynes modified discloses the radiation irradiation system such as that claimed in the rejections of claims 1 and 15 above but fails to expressly disclose wherein the mounting table and the supporting portion are made of alloy, and the surfaces of the mounting table and the supporting portion are covered with a shielding portion which is the same material as the shielding body of the positioning assembly the treatment bed is further provided with an auxiliary member between the upper surface of the mounting table and the lower surface of the positioning assembly, the auxiliary member is made of carbon fiber, and the positioning assembly is placed on the auxiliary member.
Notice that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. The examiner takes Official Notice that ordinary alloys used for mounting and supporting table are well known and conventional in the art.  Additionally, the surfaces of the mounting table and 
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Haynes to include these well-known materials as claimed, since it have been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to include in Haynes what is well known for the purpose of providing an improved relationship between the mounting table and supporting portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DJURA MALEVIC/Examiner, Art Unit 2884                                                     /DAVID P PORTA/                                                                                             Supervisory Patent Examiner, Art Unit 2884